Mathews, J.,

delivered the opinion of the court.
This case presents a question of title between the parties to a certain tract of land, claimed by each of them, as purchasers from' the United States, under pre-emption laws passed by Congress. The plaintiffs claim as purchasers under acts granting a right of pre-emption to settlers, and the defendant by purchase made in pursuance of laws allowing ^o^t of pre-emption to proprietors of land fronting on water courses, to an equal quantity in the rear of the land thus owned by them. Judgment was rendered for the defendant in the court below from which the plaintiffs appealed.
The decision of the case depends on a just construction of effect's which those different pre-emption laws must have on the claims 'of parties under them. They give no absolute title in -themselves, but only grant a preference in purchasing from the United States; on certain conditions and limitations prescribed, and the individual claiming the right . . . . , . , ° , , ® to purchase obtains title from the government only by a *57compliance with the conditions imposed bylaw and within the time limited. The plaintiffs entered their claim to a preemption under settlement right during the existence of an act of congress, which authorised such entries; whether the entry was properly made and allowed does not appear. This perhaps might be presumed if all the conditions of the purchase had been complied with before the persons under whom the defendant claims made their purchase b,y complying with the requisites of the law under which they claimed to purchase.
Theact of congress April 12th, 1814, granting pre-emption rights to settlers, requires a part of the price of the land to be paid at the time of entering, and -where this is omitted and another purchases the government right and pays the, price, even after entry, but before payment of any part of the price, he will hold it.
The act granting pre-emptions on settlement claims, required a certain part of the sum to be paid at the time of entering such claims, as one of the conditions under which a title could be obtained from the United States. This was not done by the plaintiffs until some time after the vendors to the defendant had purchased the right of government by a full compliance with all things required by the act under which they bought.
Under these circumstances, we are of opinion that the defendant holds under a title first regularly obtained from the United States, and consequently is better than that set up on the part'of the plaintiffs See Land Laws, pages 631, 779, 653, 786, 788. 6 Martin, N. S., 336. 5 Ibid., 416. 3 Louisiana Reports, 59.
It is, therefore, ordered, adjudged and decreed, that, the judgment of the District Court be affirmed, with costs.